IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES DANIELS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-2256

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 6, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

James Daniels, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

WOLF, ROWE, and KELSEY, JJ., CONCUR.